          Case 9:19-bk-12053-MB                    Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                      Desc
                                                   Main Document     Page 1 of 69

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address




     Movant appearing without an attorney
     Attorney for Movant

                                            UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA - Name of DIVISION

 In re:                                                                      CASE NO.:
                                                                             CHAPTER:

                                                                                      NOTICE OF MOTION AND MOTION
                                                                                     FOR RELIEF FROM THE AUTOMATIC
                                                                                        STAY UNDER 11 U.S.C. § 362
                                                                                       (with supporting declarations)
                                                                                             (REAL PROPERTY)

                                                                             DATE:
                                                                             TIME:

                                                               Debtor(s).    COURTROOM:

 Movant:



1. Hearing Location:
          255 East Temple Street, Los Angeles, CA 90012                                   411 West Fourth Street, Santa Ana, CA 92701
          21041 Burbank Boulevard, Woodland Hills, CA 91367                               1415 State Street, Santa Barbara, CA 93101
          3420 Twelfth Street, Riverside, CA 92501

2. Notice is given to the Debtor and trustee (if any)(Responding Parties), their attorneys (if any), and other interested
   parties that on the date and time and in the courtroom stated above, Movant will request that this court enter an order
   granting relief from the automatic stay as to Debtor and Debtor’s bankruptcy estate on the grounds set forth in the
   attached Motion.

3. To file a response to the motion, you may obtain an approved court form at www.cacb.uscourts.gov/forms for use in
   preparing your response (optional LBR form F 4001-1.RFS.RESPONSE), or you may prepare your response using
   the format required by LBR 9004-1 and the Court Manual.


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                              Page 1                                          F 4001-1.RFS.RP.MOTION
          Case 9:19-bk-12053-MB                    Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                      Desc
                                                   Main Document     Page 2 of 69

4. When serving a response to the motion, serve a copy of it upon the Movant's attorney (or upon Movant, if the motion
   was filed by an unrepresented individual) at the address set forth above.

5. If you fail to timely file and serve a written response to the motion, or fail to appear at the hearing, the court may deem
   such failure as consent to granting of the motion.

6.        This motion is being heard on REGULAR NOTICE pursuant to LBR 9013-1(d). If you wish to oppose this motion,
          you must file and serve a written response to this motion no later than 14 days before the hearing and appear at
          the hearing.

7.        This motion is being heard on SHORTENED NOTICE pursuant to LBR 9075-1(b). If you wish to oppose this
          motion, you must file and serve a response no later than (date)     and (time)               ; and, you
          may appear at the hearing.

     a.        An application for order setting hearing on shortened notice was not required (according to the calendaring
               procedures of the assigned judge).

     b.        An application for order setting hearing on shortened notice was filed and was granted by the court and such
               motion and order have been or are being served upon the Debtor and upon the trustee (if any).

     c.        An application for order setting hearing on shortened notice was filed and remains pending. After the court
               rules on that application, you will be served with another notice or an order that specifies the date, time and
               place of the hearing on the attached motion and the deadline for filing and serving a written opposition to the
               motion.


     Date:
                                                                                  Printed name of law firm (if applicable)


                                                                                  Printed name of individual Movant or attorney for Movant



                                                                                  _____________________________________________
                                                                                  Signature of individual Movant or attorney for Movant




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                              Page 2                                          F 4001-1.RFS.RP.MOTION
         Case 9:19-bk-12053-MB                    Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                      Desc
                                                  Main Document     Page 3 of 69

             MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO REAL PROPERTY
1. Movant is the:
            Holder: Movant has physical possession of a promissory note that either (1) names Movant as the payee under
            the promissory note or (2) is indorsed to Movant, or indorsed in blank, or payable to bearer.
            Beneficiary: Movant is either (1) named as beneficiary in the security instrument on the subject property (e.g.,
            mortgage or deed of trust) or (2) is the assignee of the beneficiary.
            Servicing agent authorized to act on behalf of the Holder or Beneficiary.
            Other (specify):


2. The Property at Issue (Property):

    a. Address:

         Street address:
         Unit/suite number:
         City, state, zip code:

    b. Legal description, or document recording number (including county of recording), as set forth in Movant’s deed of
       trust (attached as Exhibit     ):

3. Bankruptcy Case History:

    a. A     voluntary     involuntary bankruptcy petition under chapter                           7       11        12        13
       was filed on (date)             .

    b.         An order to convert this case to chapter                7       11       12        13 was entered on (date)                    .
    c.         A plan, if any, was confirmed on (date)                           .

4. Grounds for Relief from Stay:

    a.         Pursuant to 11 U.S.C. § 362(d)(1), cause exists to grant Movant relief from stay as follows:
         (1)         Movant’s interest in the Property is not adequately protected.
               (A)       Movant’s interest in the Property is not protected by an adequate equity cushion.
               (B)       The fair market value of the Property is declining and payments are not being made to Movant
                         sufficient to protect Movant’s interest against that decline.
               (C)       Proof of insurance regarding the Property has not been provided to Movant, despite the Debtor’s
                         obligation to insure the collateral under the terms of Movant’s contract with the Debtor.
         (2)         The bankruptcy case was filed in bad faith.
               (A)       Movant is the only creditor, or one of very few creditors, listed or scheduled in the Debtor’s case
                         commencement documents.
               (B)       The Property was transferred to the Debtor either just before the bankruptcy filing or after the filing.
               (C)       A non-individual entity was created just prior to the bankruptcy petition date for the sole purpose of
                         filing this bankruptcy case.
               (D)       Other bankruptcy cases have been filed in which an interest in the Property was asserted.
               (E)       The Debtor filed only a few case commencement documents with the bankruptcy petition. Schedules
                         and the statement of financial affairs (or chapter 13 plan, if appropriate) have not been filed.
               (F)       Other (see attached continuation page).


         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                             Page 3                                          F 4001-1.RFS.RP.MOTION
          Case 9:19-bk-12053-MB                    Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                      Desc
                                                   Main Document     Page 4 of 69

          (3)         (Chapter 12 or 13 cases only)
                (A)       All payments on account of the Property are being made through the plan.
                              Preconfirmation      Postconfirmation plan payments have not been made to the chapter 12
                          trustee or chapter 13 trustee.

                (B)       Postpetition mortgage payments due on the note secured by a deed of trust on the Property have not
                          been made to Movant.
          (4)         The Debtor filed a Statement of Intentions that indicates the Debtor intends to surrender the Property.

          (5)         The Movant regained possession of the Property on (date)                                   ,
                      which is    prepetition   postpetition.

          (6)         For other cause for relief from stay, see attached continuation page.

     b.         Pursuant to 11 U.S.C. § 362(d)(2)(A), the Debtor has no equity in the Property; and, pursuant to
                § 362(d)(2)(B), the Property is not necessary to an effective reorganization.

     c.         Pursuant to 11 U.S.C. § 362(d)(3), the Debtor has failed, within the later of 90 days after the order for relief or
                30 days after the court determined that the Property qualifies as “single asset real estate” as defined in
                11 U.S.C. § 101(51B) to file a reasonable plan of reorganization or to commence monthly payments.

     d.         Pursuant to 11 U.S.C. § 362(d)(4), the Debtor’s filing of the bankruptcy petition was part of a scheme to delay,
                hinder, or defraud creditors that involved:
          (1)         The transfer of all or part ownership of, or other interest in, the Property without the consent of Movant or
                      court approval; or
          (2)         Multiple bankruptcy cases affecting the Property.

5.        Grounds for Annulment of the Stay. Movant took postpetition actions against the Property or the Debtor.

     a.         These actions were taken before Movant knew the bankruptcy case had been filed, and Movant would have
                been entitled to relief from the stay to proceed with these actions.

     b.         Movant knew the bankruptcy case had been filed, but Movant previously obtained relief from stay to proceed
                with these enforcement actions in prior bankruptcy cases affecting the Property as set forth in Exhibit _____.

     c.         Other (specify):



6. Evidence in Support of Motion: (Declaration(s) MUST be signed under penalty of perjury and attached to this
   motion)
     a. The REAL PROPERTY DECLARATION on page 6 of this motion.
     b.         Supplemental declaration(s).
     c.         The statements made by Debtor under penalty of perjury concerning Movant’s claims and the Property as set
                forth in Debtor’s case commencement documents. Authenticated copies of the relevant portions of the case
                commencement documents are attached as Exhibit          .
     d.         Other:



7.        An optional Memorandum of Points and Authorities is attached to this motion.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                              Page 4                                          F 4001-1.RFS.RP.MOTION
         Case 9:19-bk-12053-MB                    Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                      Desc
                                                  Main Document     Page 5 of 69

Movant requests the following relief:

1. Relief from the stay is granted under:                11 U.S.C. § 362(d)(1)             11 U.S.C. § 362(d)(2)             11 U.S.C. § 362(d)(3).

2.       Movant (and any successors or assigns) may proceed under applicable nonbankruptcy law to enforce its
         remedies to foreclose upon and obtain possession of the Property.

3.       Movant, or its agents, may, at its option, offer, provide and enter into a potential forebearance agreement, loan
         modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its
         servicing agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.

4.       Confirmation that there is no stay in effect.

5.       The stay is annulled retroactive to the bankruptcy petition date. Any postpetition actions taken by Movant to
         enforce its remedies regarding the Property shall not constitute a violation of the stay.

6.       The co-debtor stay of 11 U.S.C. §1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
         the same terms and conditions as to the Debtor.

7.       The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

8.       A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
         of any future bankruptcy filing concerning the Property for a period of 180 days from the hearing on this Motion:
             without further notice, or     upon recording of a copy of this order or giving appropriate notice of its entry in
             compliance with applicable nonbankruptcy law.

9.       Relief from the stay is granted under 11 U.S.C. § 362(d)(4): If recorded in compliance with applicable state laws
         governing notices of interests or liens in real property, the order is binding in any other case under this title
         purporting to affect the Property filed not later than 2 years after the date of the entry of the order by the court,
         except that a debtor in a subsequent case under this title may move for relief from the order based upon changed
         circumstances or for good cause shown, after notice and hearing.

10.      The order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
         interest in the Property for a period of 180 days from the hearing of this Motion:
              without further notice, or     upon recording of a copy of this order or giving appropriate notice of its entry in
              compliance with applicable nonbankruptcy law.

11.      The order is binding and effective in any future bankruptcy case, no matter who the debtor may be:
              without further notice, or  upon recording of a copy of this order or giving appropriate notice of its entry in
              compliance with applicable nonbankruptcy law.

12.      Upon entry of the order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
         Code § 2920.5(c)(2)(C).
13.      If relief from stay is not granted, adequate protection shall be ordered.

14.      See attached continuation page for other relief requested.

      Date:
                                                                                 Printed name of law firm (if applicable)

                                                                                 Printed name of individual Movant or attorney for Movant


                                                                                 Signature of individual Movant or attorney for Movant


         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                             Page 5                                          F 4001-1.RFS.RP.MOTION
         Case 9:19-bk-12053-MB                    Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                      Desc
                                                  Main Document     Page 6 of 69

                                                 REAL PROPERTY DECLARATION

I, (print name of Declarant)                                                                                                    , declare:


1. I have personal knowledge of the matters set forth in this declaration and, if called upon to testify, I could and would
   competently testify thereto. I am over 18 years of age. I have knowledge regarding Movant’s interest in the real
   property that is the subject of this Motion (Property) because (specify):

    a.         I am the Movant.

    b.         I am employed by Movant as (state title and capacity):


    c.         Other (specify):

2. a.          I am one of the custodians of the books, records and files of Movant that pertain to loans and extensions of
               credit given to Debtor concerning the Property. I have personally worked on the books, records and files, and
               as to the following facts, I know them to be true of my own knowledge or I have gained knowledge of them
               from the business records of Movant on behalf of Movant. These books, records and files were made at or
               about the time of the events recorded, and which are maintained in the ordinary course of Movant’s business
               at or near the time of the actions, conditions or events to which they relate. Any such document was
               prepared in the ordinary course of business of Movant by a person who had personal knowledge of the event
               being recorded and had or has a business duty to record accurately such event. The business records are
               available for inspection and copies can be submitted to the court if required.

    b.         Other (see attached):


3. The Movant is:

    a.         Holder: Movant has physical possession of a promissory note that (1) names Movant as the payee under the
               promissory note or (2) is indorsed to Movant, or indorsed in blank, or payable to bearer. A true and correct
               copy of the note, with affixed allonges/indorsements, is attached as Exhibit       .
    b.         Beneficiary: Movant is either (1) named as beneficiary in the security instrument on the subject property
               (e.g.,mortgage or deed of trust) or (2) is the assignee of the beneficiary. True and correct copies of the
               recorded security instrument and assignments are attached as Exhibit           .
    c.         Servicing agent authorized to act on behalf of the:
                    Holder.
                    Beneficiary.
    d.         Other (specify):

4. a.       The address of the Property is:
            Street address:
            Unit/suite no.:
            City, state, zip code:

    b. The legal description of the Property or document recording number (including county of recording) set forth in the
       Movant’s deed of trust is:




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                             Page 6                                          F 4001-1.RFS.RP.MOTION
          Case 9:19-bk-12053-MB                    Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                        Desc
                                                   Main Document     Page 7 of 69

5. Type of property (check all applicable boxes):

     a.          Debtor’s principal residence                                b.            Other residence
     c.          Multi-unit residential                                      d.            Commercial
     e.          Industrial                                                  f.            Vacant land
     g.          Other (specify):

6. Nature of the Debtor’s interest in the Property:

    a.         Sole owner
    b.         Co-owner(s) (specify):
    c.         Lienholder (specify):
    d.         Other (specify):
    e.         The Debtor           did       did not list the Property in the Debtor’s schedules.
    f.         The Debtor acquired the interest in the Property by                        grant deed         quitclaim deed           trust deed.
               The deed was recorded on (date)                               .

7. Movant holds a      deed of trust                   judgment lien              other (specify)
   that encumbers the Property.
    a.         A true and correct copy of the document as recorded is attached as Exhibit                              .
    b.         A true and correct copy of the promissory note or other document that evidences the Movant’s claim is
               attached as Exhibit       .
    c.         A true and correct copy of the assignment(s) transferring the beneficial interest under the note and deed of
               trust to Movant is attached as Exhibit     .

8. Amount of Movant’s claim with respect to the Property:
                                                                                 PREPETITION             POSTPETITION                     TOTAL
    a.      Principal:                                                      $                           $                         $
    b.      Accrued interest:                                               $                           $                         $
    c.      Late charges                                                    $                           $                         $
    d.      Costs (attorney’s fees, foreclosure fees, other
            costs):                                                         $                           $                         $
    e.      Advances (property taxes, insurance):                           $                           $                         $
    f.      Less suspense account or partial balance paid:                  $[                      ]   $[                    ]   $[                ]
    g.      TOTAL CLAIM as of (date): 5/1/2020                              $                           $                         $
    h.          Loan is all due and payable because it matured on (date)

9. Status of Movant’s foreclosure actions relating to the Property (fill the date or check the box confirming no such action
   has occurred):
    a. Notice of default recorded on (date)                                 or         none recorded.
    b. Notice of sale recorded on (date)                               or        none recorded.
    c.    Foreclosure sale originally scheduled for (date)                                  or   none scheduled.
    d. Foreclosure sale currently scheduled for (date)                                     or    none scheduled.
    e. Foreclosure sale already held on (date)                                    or      none held.
    f.    Trustee’s deed upon sale already recorded on (date)                                    or      none recorded.



          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                              Page 7                                          F 4001-1.RFS.RP.MOTION
             Case 9:19-bk-12053-MB                   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                      Desc
                                                     Main Document     Page 8 of 69

10. Attached (optional) as Exhibit      is a true and correct copy of a POSTPETITION statement of account that
    accurately reflects the dates and amounts of all charges assessed to and payments made by the Debtor since the
    bankruptcy petition date.

11.          (chapter 7 and 11 cases only) Status of Movant’s loan:
      a. Amount of current monthly payment as of the date of this declaration: $                                                    for the month of
                         20 .
      b. Number of payments that have come due and were not made:                                  . Total amount: $
      c.     Future payments due by time of anticipated hearing date (if applicable):
             An additional payment of $                         will come due on (date)              , and on the         day
             of each month thereafter. If the payment is not received within      days of said due date, a late charge of
             $                        will be charged to the loan.

      d. The fair market value of the Property is $                                          , established by:
             (1)       An appraiser’s declaration with appraisal is attached as Exhibit                       .
             (2)       A real estate broker or other expert’s declaration regarding value is attached as Exhibit                             .
             (3)       A true and correct copy of relevant portion(s) of the Debtor’s schedules is attached as Exhibit                             .
             (4)       Other (specify):


      e. Calculation of equity/equity cushion in Property:

             Based upon      a preliminary title report    the Debtor’s admissions in the schedules filed in this case, the
             Property is subject to the following deed(s) of trust or lien(s) in the amounts specified securing the debt against
             the Property:
                                                                                         Amount as Scheduled               Amount known to
                                                   Name of Holder
                                                                                           by Debtor (if any)            Declarant and Source
           1st deed of trust:                                                            $                               $
           2nd deed of trust:                                                            $                               $
           3rd deed of trust:                                                            $                               $
           Judgment liens:                                                               $                               $
           Taxes:                                                                        $                               $
           Other:                                                                        $                               $
           TOTAL DEBT: $

      f.     Evidence establishing the existence of these deed(s) of trust and lien(s) is attached as Exhibit                                and
             consists of:
             (1)       Preliminary title report.
             (2)       Relevant portions of the Debtor’s schedules.
             (3)       Other (specify):

      g.           11 U.S.C. § 362(d)(1) - Equity Cushion:
                   I calculate that the value of the “equity cushion” in the Property exceeding Movant’s debt and any lien(s)
                   senior to Movant’s debt is $                                          and is        % of the fair market value
                   of the Property.

      h.           11 U.S.C. § 362(d)(2)(A) - Equity:
                   By subtracting the total amount of all liens on the Property from the value of the Property as set forth in
                   Paragraph 11(e) above, I calculate that the Debtor’s equity in the Property is $                                                    .



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 8                                          F 4001-1.RFS.RP.MOTION
           Case 9:19-bk-12053-MB                    Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                      Desc
                                                    Main Document     Page 9 of 69

      i.        Estimated costs of sale: $                                     (estimate based upon                     % of estimated gross sales
                price)
      j.        The fair market value of the Property is declining because:



12.        (Chapter 12 and 13 cases only) Status of Movant’s loan and other bankruptcy case information:
      a. A 341(a) meeting of creditors is currently scheduled for (or concluded on) the following date:                                                 .
         A plan confirmation hearing currently scheduled for (or concluded on) the following date:                                              .
         A plan was confirmed on the following date (if applicable):              .
      b. Postpetition preconfirmation payments due BUT REMAINING UNPAID since the filing of the case:
             Number of         Number of          Amount of Each Payment
                                                                                                 Total
             Payments         Late Charges           or Late Charge
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
           (See attachment for additional breakdown of information attached as Exhibit ______.)
      c.   Postpetition postconfirmation payments due BUT REMAINING UNPAID since the filing of the case:
             Number of         Number of          Amount of each Payment
                                                                                                 Total
             Payments         Late Charges           or Late Charge
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
                                                  $                                   $
      d. Postpetition advances or other charges due but unpaid:                                              $
         (For details of type and amount, see Exhibit     )
      e. Attorneys’ fees and costs:                                                                          $
         (For details of type and amount, see Exhibit _____)
      f.   Less suspense account or partial paid balance:                                                    $[                                     ]
                                TOTAL POSTPETITION DELINQUENCY:                                              $
      g. Future payments due by time of anticipated hearing date (if applicable):                                      .
         An additional payment of $                         will come due on                                       , and on
         the        day of each month thereafter. If the payment is not received by the                               day of the month, a late
         charge of $                  will be charged to the loan.

      h. Amount and date of the last 3 postpetition payments received from the Debtor in good funds, regardless of how
         applied (if applicable):
          $                           received on (date)
          $                           received on (date)
          $                           received on (date)
      i.    The entire claim is provided for in the chapter 12 or 13 plan and postpetition plan payments are delinquent.
            A plan payment history is attached as Exhibit         . See attached declaration(s) of chapter 12 trustee or
            13 trustee regarding receipt of payments under the plan (attach LBR form F 4001-1.DEC.AGENT.TRUSTEE).
           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                               Page 9                                          F 4001-1.RFS.RP.MOTION
           Case 9:19-bk-12053-MB                    Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                      Desc
                                                    Main Document    Page 10 of 69

13.        Proof of insurance regarding the Property has not been provided to Movant, despite the Debtor’s obligation to
           insure the collateral under the terms of Movant’s contract with the Debtor.

14.        The court determined on (date)                  that the Property qualifies as “single asset real estate” as defined in
           11 U.S.C. § 101(51B). More than 90 days have passed since the filing of the bankruptcy petition; more than 30
           days have passed since the court determined that the Property qualifies as single asset real estate; the Debtor
           has not filed a plan of reorganization that has a reasonable possibility of being confirmed within a reasonable
           time; or the Debtor has not commenced monthly payments to Movant as required by 11 U.S.C. § 362(d)(3).

15.        The Debtor’s intent is to surrender the Property. A true and correct copy of the Debtor’s statement of intentions is
           attached as Exhibit           .

16.        Movant regained possession of the Property on (date)                                   , which is        prepetition         postpetition.

17.        The bankruptcy case was filed in bad faith:

      a.        Movant is the only creditor or one of few creditors listed in the Debtor’s case commencement documents.

      b.        Other bankruptcy cases have been filed in which an interest in the Property was asserted.

      c.        The Debtor filed only a few case commencement documents. Schedules and a statement of financial affairs
                (or chapter 13 plan, if appropriate) have not been filed.

      d.        Other (specify):




18.        The filing of the bankruptcy petition was part of a scheme to delay, hinder, or defraud creditors that involved:
           a.         The transfer of all or part ownership of, or other interest in, the Property without the consent of Movant or
                      court approval. See attached continuation page for facts establishing the scheme.
           b.         Multiple bankruptcy cases affecting the Property include:
                1. Case name:
                   Chapter:            Case number:
                   Date dismissed:                    Date discharged:                Date filed:
                   Relief from stay regarding the Property    was      was not granted.

                2. Case name:
                   Chapter:            Case number:
                   Date dismissed:                    Date discharged:                Date filed:
                   Relief from stay regarding the Property    was      was not granted.

                3. Case name:
                   Chapter:            Case number:
                   Date dismissed:                    Date discharged:               Date filed:
                   Relief from stay regarding the Property     was     was not granted.

                See attached continuation page for information about other bankruptcy cases affecting the Property.
                See attached continuation page for facts establishing that the multiple bankruptcy cases were part of a
                scheme to delay, hinder, or defraud creditors.




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                              Page 10                                          F 4001-1.RFS.RP.MOTION
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 11 of 69
        Case 9:19-bk-12053-MB                    Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                      Desc
                                                 Main Document    Page 12 of 69

                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled: NOTICE OF MOTION AND MOTION FOR RELIEF FROM
THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (with supporting declarations) (REAL PROPERTY) will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
              , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




Franchise Tax Board, Bankruptcy Section, MSL A-340, PO Box 2952, Sacramento, CA 95812-2952
                                                                    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                           Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




 Date                          Printed Name                                                   Signature


        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                           Page 12                                          F 4001-1.RFS.RP.MOTION
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 13 of 69




  EXHIBIT “1”
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 14 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 15 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 16 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 17 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 18 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 19 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 20 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 21 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 22 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 23 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 24 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 25 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 26 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 27 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 28 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 29 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 30 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 31 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 32 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 33 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 34 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 35 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 36 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 37 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 38 of 69




  EXHIBIT “2”
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 39 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 40 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 41 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 42 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 43 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 44 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 45 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 46 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 47 of 69




  EXHIBIT “3”
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 48 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 49 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 50 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 51 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 52 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 53 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 54 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 55 of 69
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 56 of 69




  EXHIBIT “4”
               Case 9:19-bk-12053-MB                                     Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                          Desc
                                                                         Main Document    Page 57 of 69
 Fill in this information to identify your case and this filing:

 Debtor 1                    Donald Eugene McHaney
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Betty Louise McHaney
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA

 Case number            9:19-bk-12053-MB                                                                                                                    o    Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   o No. Go to Part 2.
   n Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        179 Ruth Ann Way                                                          o    Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                  o    Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                  o    Condominium or cooperative

                                                                                  o    Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Arroyo Grande                     CA        93420-0000                    o    Land                                       entire property?          portion you own?
        City                              State              ZIP Code             o    Investment property                               $600,000.00                $600,000.00
                                                                                  o    Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                  o    Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                  o    Debtor 1 only                              Fee Simple
        San Luis Obispo                                                           o    Debtor 2 only
        County                                                                    n    Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                  o    At least one of the debtors and another
                                                                                                                                  n    (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $600,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 9:19-bk-12053-MB                             Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                                Desc
                                                              Main Document    Page 58 of 69
 Debtor 1        Donald Eugene McHaney
 Debtor 2        Betty Louise McHaney                                                                               Case number (if known)       9:19-bk-12053-MB

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   o No
   n Yes

  3.1    Make:       Lexus                                                                                                    Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      LS430                                     o Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2002                                      o Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                140,000           n Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                                    $3,225.00                  $3,225.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   o No
   n Yes
  4.1    Make:       Hecock                                    Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Utility Trailer                           o Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2000                                      o Debtor 2 only                                                Current value of the      Current value of the
                                                               n Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                    o At least one of the debtors and another
                                                               n Check if this is community property                                  $2,000.00                    $2,000.00
         8' x 14' travel trailer                                     (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $5,225.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   o No
    n Yes.     Describe.....

                                    Miscellaneous household goods and furnishings                                                                                   $2,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
   o No
    n Yes.     Describe.....

                                    Miscellaneous electronics                                                                                                         $200.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    n No
    o Yes.     Describe.....
Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
              Case 9:19-bk-12053-MB                                         Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                   Desc
                                                                            Main Document    Page 59 of 69
 Debtor 1          Donald Eugene McHaney
 Debtor 2          Betty Louise McHaney                                                                                     Case number (if known)   9:19-bk-12053-MB


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    n No
    o Yes.       Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    n No
    o Yes.       Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   o No
    n Yes.       Describe.....

                                            Miscellaneous clothing                                                                                                  $1,500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
   o No
    n Yes.       Describe.....

                                            Miscellaneous jewelry                                                                                                   $6,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    n No
    o Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    n No
    o Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $10,200.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    n No
    o Yes................................................................................................................
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
   o No
   n Yes........................                                     Institution name:


                                              17.1.       Checking                               Mechanic's Bank                                                      $275.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 9:19-bk-12053-MB                            Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                    Desc
                                                              Main Document    Page 60 of 69
 Debtor 1        Donald Eugene McHaney
 Debtor 2        Betty Louise McHaney                                                                         Case number (if known)    9:19-bk-12053-MB

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    n No
    o Yes..................                   Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
   o No
    n Yes.     Give specific information about them...................
                                     Name of entity:                                                           % of ownership:

                                          Kennedy Fitness, LLC                                                      4%           %                   $20,000.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    n No
    o Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    n No
    o Yes. List each account separately.
                                        Type of account:                    Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    n No
    o Yes. .....................                                            Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    n No
    o Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    n No
    o Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    n No
    o Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    n No
    o Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    n No
    o Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.




Official Form 106A/B                                                 Schedule A/B: Property                                                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 9:19-bk-12053-MB                                 Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                                      Desc
                                                                   Main Document    Page 61 of 69
 Debtor 1        Donald Eugene McHaney
 Debtor 2        Betty Louise McHaney                                                                                            Case number (if known)        9:19-bk-12053-MB

28. Tax refunds owed to you
    n No
    o Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    n No
    o Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
    n No
    o Yes.      Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    n No
    o Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
    n No
    o Yes.      Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    n No
    o Yes.      Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    n No
    o Yes.      Describe each claim.........

35. Any financial assets you did not already list
    n No
    o Yes.      Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $20,275.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   n No. Go to Part 6.
   o Yes.     Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      n No. Go to Part 7.
      o Yes.     Go to line 47.




Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
              Case 9:19-bk-12053-MB                                    Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                                   Desc
                                                                       Main Document    Page 62 of 69
 Debtor 1         Donald Eugene McHaney
 Debtor 2         Betty Louise McHaney                                                                                                  Case number (if known)   9:19-bk-12053-MB

 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    n No
    o Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $600,000.00
 56. Part 2: Total vehicles, line 5                                                                            $5,225.00
 57. Part 3: Total personal and household items, line 15                                                      $10,200.00
 58. Part 4: Total financial assets, line 36                                                                  $20,275.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $35,700.00              Copy personal property total           $35,700.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $635,700.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
               Case 9:19-bk-12053-MB                          Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                             Desc
                                                              Main Document    Page 63 of 69
 Fill in this information to identify your case:

 Debtor 1                   Donald Eugene McHaney
                            First Name                      Middle Name                     Last Name

 Debtor 2                   Betty Louise McHaney
 (Spouse if, filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number           9:19-bk-12053-MB
 (if known)
                                                                                                                                              o   Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
       o No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       n Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     BSI Financial Services                   Describe the property that secures the claim:               $418,289.71               $600,000.00                     $0.00
         Creditor's Name
                                                  179 Ruth Ann Way Arroyo Grande,
                                                  CA 93420 San Luis Obispo County
                                                  As of the date you file, the claim is: Check all that
         314 S Franklin St                        apply.
         Titusville, PA 16354                     o Contingent
         Number, Street, City, State & Zip Code   o Unliquidated
                                                  o Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 o Debtor 1 only                                  n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                       car loan)
 n Debtor 1 and Debtor 2 only                     o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another        o Judgment lien from a lawsuit
 n Check if this claim relates to a               o Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 9:19-bk-12053-MB                             Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                      Desc
                                                               Main Document    Page 64 of 69
 Debtor 1 Donald Eugene McHaney                                                                            Case number ( if known)   9:19-bk-12053-MB
              First Name                  Middle Name                     Last Name
 Debtor 2 Betty Louise McHaney
              First Name                  Middle Name                     Last Name


 2.2    Franchise Tax Board                        Describe the property that secures the claim:                    $6,617.81         $600,000.00       $6,617.81
        Creditor's Name
                                                   179 Ruth Ann Way Arroyo Grande,
        Bankruptcy Section, MSL                    CA 93420 San Luis Obispo County
        A-340
        PO Box 2952                                As of the date you file, the claim is: Check all that
                                                   apply.
        Sacramento, CA                             o Contingent
        95812-2952
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   o An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 n Debtor 1 and Debtor 2 only                      n Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred         2017                        Last 4 digits of account number


 2.3    Mario Melendez                             Describe the property that secures the claim:                         $0.00              $0.00             $0.00
        Creditor's Name
                                                   Judgment lien that has been
        c/o Saro G. Rizzo, Esq.                    satisfied but remains on title.
        1457 Marsh St, Ste 100
                                                   As of the date you file, the claim is: Check all that
        San Luis Obispo, CA                        apply.
        93401                                      o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   n Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   o An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)

 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred         2017                        Last 4 digits of account number        0433

 2.4    Pacific Premier Bank                       Describe the property that secures the claim:                 $150,000.00          $600,000.00       $8,289.71
        Creditor's Name
                                                   179 Ruth Ann Way Arroyo Grande,
                                                   CA 93420 San Luis Obispo County
        17901 Von Karman Ave,
                                                   As of the date you file, the claim is: Check all that
        Ste 1200                                   apply.
        Irvine, CA 92614                           o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred         2008                        Last 4 digits of account number        5674



Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 9:19-bk-12053-MB                             Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28                                                  Desc
                                                               Main Document    Page 65 of 69
 Debtor 1 Donald Eugene McHaney                                                                            Case number ( if known)        9:19-bk-12053-MB
              First Name                  Middle Name                     Last Name
 Debtor 2 Betty Louise McHaney
              First Name                  Middle Name                     Last Name


 2.5    Pacific Premier Bank                       Describe the property that secures the claim:                   $40,000.00                $600,000.00                  $0.00
        Creditor's Name
                                                   179 Ruth Ann Way Arroyo Grande,
                                                   CA 93420 San Luis Obispo County
        17901 Von Karman Ave,
                                                   As of the date you file, the claim is: Check all that
        Ste 1200                                   apply.
        Irvine, CA 92614                           o Contingent
        Number, Street, City, State & Zip Code     o Unliquidated
                                                   o Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 o Debtor 1 only                                   n An agreement you made (such as mortgage or secured
 o Debtor 2 only                                        car loan)
 n Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
 o At least one of the debtors and another         o Judgment lien from a lawsuit
 n Check if this claim relates to a                o Other (including a right to offset)
       community debt

 Date debt was incurred         2005                        Last 4 digits of account number        4514


   Add the dollar value of your entries in Column A on this page. Write that number here:                                  $614,907.52
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                 $614,907.52

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.1
         National Default Servicing Corp
         7720 N 16th St, Ste 300                                                                    Last 4 digits of account number
         Phoenix, AZ 85020

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.1
         Tiffany & Bosco, PA
         1455 Frazee Rd, Ste 820                                                                    Last 4 digits of account number
         San Diego, CA 92108




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                   page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
Case 9:19-bk-12053-MB   Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                        Main Document    Page 66 of 69




  EXHIBIT “5”
   Case 9:19-bk-12053-MB      Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28    Desc
                              Main Document    Page 67 of 69


                                    history


  BSI Financial Services                                             PAGE        1
  314 S Franklin St. / Second Floor                                  DATE 04/21/20
  PO Box 517
  Titusville             PA 16354
                                                   HISTORY FOR ACCOUNT

         --------- MAIL -------------------- --------- PROPERTY ----------------

         DONALD E MCHANEY
         BETTY L MCHANEY
         179 RUTH ANN WAY                     179 RUTH ANN WAY

         ARROYO GRANDE         CA 93420       ARROYO GRANDE          CA 93420

 ------ DATES ------     ---- CURRENT BALANCES -----
                                                   ------- UNCOLLECTED -------
 PAID TO    07/01/16     PRINCIPAL         354407.84
                                                   LATE CHARGES       -5903.17
 NEXT DUE   08/01/16     ESCROW            -10273.58
                                                   OPTIONAL INS           0.00
 LAST PMT   07/01/16     UNAPPLIED FUND         0.00
                                                   INTEREST               0.00
 AUDIT DT   09/24/18     UNAPPLIED CODES           FEES               -3945.76
                         BUYDOWN   FUND         0.00
                                                   ------ YEAR TO DATE -------
    LAST ACTIVITY        BUYDOWN   CODE            INTEREST               0.00
       04/14/20                                    TAXES                815.59
 -----------------------------------------------------------------------------

 POST    TRN DUE       TRANSACTION     PRINCIPAL     INTEREST        ESCROW
 DATE    CDE DATE        AMOUNT         PAID           PAID           PAID
------   --- ------ --------------- ------------- ------------- -------------
092418   UI 070116               .00           .00            .00           .00
                    OPT PREMIUMS               .00 LATE CHARGE PYMT -2565.99*
092418   AA 070116               .00           .00            .00           .00
                    OPT PREMIUMS               .00 LATE CHARGE PYMT -2565.99*
092418   AA 070116               .00           .00            .00     -4389.46
092618   FB 070116            300.00 80 AQ: FORECLOSURE FEES
100118   UFU 070116    UNAPPLIED FUNDS (1)             157.08 BALANCE         157.08
100118   SR 070116            157.08           .00            .00           .00
100418   AA 070116               .00           .00            .00      4389.46
100418   UFU 070116    UNAPPLIED FUNDS (1)            -157.08 BALANCE            0.00
100418   RT 070116           -157.08           .00            .00           .00
100418   UFU 070116    UNAPPLIED FUNDS (1)             157.08 BALANCE            0.00
100418   ITR 070116 OLD INV 4715 4715 P-BAL        354407.84 INT                .00
                      NEW INV 4700 4700 PERCENT OWNED         .0000 ACTION CD 000
100418   UFU 070116    UNAPPLIED FUNDS (1)             157.08 BALANCE         157.08
100418   PT 070116            157.08           .00            .00           .00
100418   AA 070116               .00           .00            .00     -4389.46
110918   E90 070116       -805.85 PAYEE = 0040.00000          .00      -805.85
112818   AA 070116               .00           .00            .00      5195.31
                                          Page 1
   Case 9:19-bk-12053-MB       Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28   Desc
                               Main Document    Page 68 of 69




112818   UFU   070116    UNAPPLIED FUNDS (1)          -157.08 BALANCE           0.00
112818   RT    070116          -157.08          .00          .00           .00
112818   UFU   070116    UNAPPLIED FUNDS (1)           157.08 BALANCE           0.00
112818   ITR   070116   OLD INV 4700 4700 P-BAL     354407.84 INT              .00
                        NEW INV 4739 4739 PERCENT OWNED      .0000 ACTION CD 000
112818 UFU 070116        UNAPPLIED FUNDS (1)           157.08 BALANCE        157.08
112818 PT 070116                157.08          .00          .00           .00
112818 AA 070116                   .00          .00          .00      -5195.31

     BKR 8183

 HISTORY FOR ACCOUNT                                                 PAGE        2
                                                                     DATE 04/21/20

         --------- MAIL -------------------- --------- PROPERTY ----------------

         DONALD E MCHANEY
         BETTY L MCHANEY
         179 RUTH ANN WAY                       179 RUTH ANN WAY

         ARROYO GRANDE           CA 93420       ARROYO GRANDE        CA 93420

---------------------------------------------------------------------------
 POST TRN DUE        TRANSACTION     PRINCIPAL     INTEREST       ESCROW
 DATE CDE DATE         AMOUNT         PAID           PAID           PAID
------ --- ------ --------------- ------------- ------------- -------------
031819 E90 070116       -805.85 PAYEE = 0040.00000          .00      -805.85
040919 SR 070116            409.76           .00            .00       409.76
041519 E20 070116      -1900.00 PAYEE = 4024.02347          .00     -1900.00
061919 UFU 070116    UNAPPLIED FUNDS (1)            -157.08 BALANCE          0.00
061919 SR 070116           -157.08           .00            .00          .00
061919 FE 070116            157.08 80 AQ: FORECLOSURE FEES
072519 FB 070116              13.50 40 EXPENSE ADVANCES
102219 FB 070116              13.50 40 EXPENSE ADVANCES
111919 M90 070116       -815.59 PAYEE = 0040.00000          .00      -815.59
121719 UI 070116                .00          .00            .00          .00
                  OPT PREMIUMS               .00 LATE CHARGE PYMT -3337.18*
121719 AA 070116                .00          .00            .00          .00
                  OPT PREMIUMS               .00 LATE CHARGE PYMT -3337.18*
122419 FB 070116            518.75 40 EXPENSE ADVANCES
122419 FB 070116              99.00 40 EXPENSE ADVANCES
122419 FB 070116            120.00 40 EXPENSE ADVANCES
122419 FB 070116              84.92 40 EXPENSE ADVANCES
122419 FB 070116           2012.67 40 EXPENSE ADVANCES
122419 FB 070116              50.00 40 EXPENSE ADVANCES
011720 FB 070116              13.50 40 EXPENSE ADVANCES
022120 FB 070116            250.00 40 EXPENSE ADVANCES
022120 FB 070116            550.00 40 EXPENSE ADVANCES
                                            Page 2
   Case 9:19-bk-12053-MB       Doc 40 Filed 04/27/20 Entered 04/27/20 12:40:28     Desc
                               Main Document    Page 69 of 69


                                      history_
022820 AA 070116                   .00          .00           .00        8306.99
022820 ITR 070116       OLD INV 4739 4739 P-BAL      354407.84 INT               .00
                        NEW INV 4898 4898 PERCENT OWNED       .0000   ACTION CD 000
022820   AA    070116              .00          .00           .00       -8306.99
030420   FB    070116            13.50 40 EXPENSE ADVANCES
031720   M90   070116       -815.59 PAYEE = 0040.00000        .00        -815.59
041020   FB    070116            13.50 40 EXPENSE ADVANCES
041020   FB    070116            50.00 40 EXPENSE ADVANCES
041420   E20   070116      -1151.00 PAYEE = 4024.02347        .00       -1151.00




 END OF HISTORY

     BKR 8183




                                           Page 3
